   Case 3:17-cv-00050-JLS-MDD Document 36 Filed 11/26/18 PageID.973 Page 1 of 1


                                   United States District Court
                                    SOUTHERN DISTRICT OF CALIFORNIA

                             NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. Janis L. Sammartino
 FROM: M. Exler, Deputy Clerk                          RECEIVED DATE: November 20, 2018
 CASE NO. 17-cv-00050-JLS-MDD                          DOC FILED BY: Julio Mayen
 CASE TITLE: Mayen v. New Penn Financial, LLC
 DOCUMENT ENTITLED: Plaintiff's Opposition to Defendant's Motion to Dismiss

        Upon the submission of the attached document(s), the following discrepancies are noted:


  Civ.L. Rule 7.1 - Missing table of contents and/or table of authorities;



                                                             Date Forwarded:    November 20, 2018

                    ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.

Date: November 26, 2018                  CHAMBERS OF: The Honorable Janis L. Sammartino

cc: All Parties                               By:   /s SV
